
	
		III
		111th CONGRESS
		2d Session
		S. RES. 456
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mr. Webb (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Radford University on the
		  100th anniversary of the university.
	
	
		Whereas Radford University was chartered on March 10,
			 1910, by the Commonwealth of Virginia as the State Normal and Industrial School
			 for Women at Radford;
		Whereas Radford University was chartered to prepare
			 teachers to educate the people of the United States;
		Whereas Radford University has grown substantially in
			 scope and quality since the day on which the university was chartered;
		Whereas Radford University was renamed the Radford State
			 Teachers College in 1924 and the Women’s Division of Virginia Polytechnic
			 Institute in 1944, respectively;
		Whereas Radford University was renamed Radford College in
			 1964 when the relationship between the Virginia Polytechnic Institute and
			 Radford University ended;
		Whereas Radford College was renamed Radford University in
			 1979;
		Whereas, since the founding of the university, Radford
			 University has provided thousands of students with the benefits of a Radford
			 education;
		Whereas Radford University graduates have made meaningful
			 and lasting contributions to society through service, including service
			 in—
			(1)education;
			(2)the
			 sciences;
			(3)business;
			(4)health and human
			 services;
			(5)government;
			(6)the arts and
			 humanities; and
			(7)other
			 endeavors;
			Whereas Radford University is a productive and vital
			 academic community with thousands of students;
		Whereas the students of Radford University approach
			 university life with an enthusiasm for learning and personal
			 development;
		Whereas the brilliant faculty of Radford University is
			 committed to the highest ideals of academic scholarship and the advancement of
			 society;
		Whereas the devoted administrators and staff members of
			 Radford University strive to foster an environment that supports the noble work
			 of the university;
		Whereas the centennial of Radford University is an
			 appropriate time for faculty, staff, students, alumni, and friends—
			(1)to unite in
			 recognition of the past achievements Radford University with pride; and
			(2)to consider ways
			 to create an even more successful university during the century ahead;
			Whereas Radford University celebrates the culture of
			 service of the university through a program entitled Centennial Service
			 Challenge that invites every member of the campus and extended
			 university community to engage in, and document community service in honor of,
			 the centennial; and
		Whereas Radford University will observe a Centennial
			 Charter Day Celebration on March 24, 2010, and host numerous other academic
			 programs and arts and cultural events throughout 2010 to commemorate the event:
			 Now, therefore, be it
		
	
		That the Senate commends Radford
			 University on the 100th anniversary of the university.
		
